          Case 2:19-cv-00798-MJH Document 80 Filed 10/14/20 Page 1 of 2




                        IN THE UNITED STATES DISTRICT COURT
                     FOR THE WESTERN DISTRICT OF PENNSYLVANIA

CHERYLANN BORGHETTI, et al.,                   )
                                               )
       Plaintiffs,                             )
                       v.                      )   Civil No. 19-798
                                               )
CBD USA GROWN, INC., et al.                    )
                                               )
       Defendants.                             )


                      ORDER ON ATTORNEYS’ FEES AND EXPENSES

       On September 8, 2020, the Court found Defendants CBD USA Grown, Inc., KMA

Holdings Group, LLC, and Greenleaf Golden Enterprises, LLC (the Corporate Defendants) in

Default, and that Default Judgment against said Defendants was warranted. Op. and Order, Sept.

8, 2020, ECF No. 62. The Clerk of Courts entered Default against the Corporate Defendants on

September 11, 2020. ECF No. 66. An evidentiary hearing to determine Plaintiffs’ damages was

held on October 8, 2020. The Court determined the amount of damages and entered Judgment in

favor of Plaintiffs and against Defendants. ECF No. 79.

       Based on Judgment in favor of Peter Borghetti as to Counts I and II, Defendants are

deemed to have violated the Pennsylvania Wage Payment and Collection Law, 43 Pa. Cons. Stat.

§ 260.1, et seq. Section 260.9a(f) of the Wage Payment and Collection Law provides that, “[t]he

court in any action brought under this section shall, in addition to any judgment awarded to the

plaintiff or plaintiffs, allow costs for reasonable attorneys' fees of any nature to be paid by the

defendant”. Plaintiffs’ counsel submitted an Affidavit and Exhibits setting forth attorneys’ fees

and expenses incurred in this action and presented such request at the hearing. The Court finds

that Plaintiffs’ counsel is entitled to an award of attorneys’ fees and expenses in the amount of

$51,921.62. Accordingly, the following Order is hereby entered.
         Case 2:19-cv-00798-MJH Document 80 Filed 10/14/20 Page 2 of 2




       AND NOW, this ______ day of October 2020, an evidentiary hearing having been held

on October 8, 2020, and pursuant to the Pennsylvania Wage Payment and Collection Law, 43 Pa.

Cons. Stat. § 260.9a(f), it is hereby ORDERED that CBD USA Grown, Inc., KMA Holdings

Group, LLC, and Greenleaf Golden Enterprises, LLC shall pay attorneys’ fees and costs of

$51,921.62.



                                                  _____________________________
                                                  Marilyn J. Horan
                                                  United States District Court Judge



cc:    CBD USA Grown, Inc. (by certified and regular mail)
       World Operation Center
       700 Horizon Drive, #117
       Cargo Building A, Foreign Trade Zone #33
       Pittsburgh, PA 15231

       KMA Holdings Group, LLC (by certified and regular mail)
       World Operation Center
       700 Horizon Drive, #117
       Cargo Building A, Foreign Trade Zone #33
       Pittsburgh, PA 15231

       Greenleaf Golden Enterprises, LLC (by certified and regular mail)
       World Operation Center
       700 Horizon Drive, #117
       Cargo Building A, Foreign Trade Zone #33
       Pittsburgh, PA 15231




                                              2
